“Transitional” Long-Term Incentive Plan
December 15, 2011

Policy Information

     
Document Title:
  “Transitional” Long-Term Incentive Plan
Content Owner:
  Director of HRA
Certification of Compliance Contact:
  N/A
Policy Category:
  FHLBank Policy
FHLBank-Level Approver:
  Policy Oversight Group
Board-Level Approver:
  Full Board (Compensation)
Review Frequency:
  Annually
Initial Effective Date:
  12/18/2008
Last Review Date:
  3/24/2011
Next Review Date:
  12/2012

1

Table of Contents

                    1.0    
Plan Objectives
    2     2.0    
Definitions
    3     3.0    
Eligibility
    4     4.0    
Base Award Opportunity
    5     5.0    
Performance Measures
    6     6.0    
Final Award Determination
    6     7.0    
Distribution of Final Awards
    8     8.0    
Plan Communication
    8     9.0    
Administrative Control
    8     10.0    
Miscellaneous Conditions
    9          
Appendices
    14          
 
       



1.0   Plan Objectives



  1.1   The purpose of the Federal Home Loan Bank of Topeka Long-Term Incentive
Plan is to:



  1.1.1   Promote consistently high value creation for FHLBank Topeka members by
promoting the long-term growth and profitability of FHLBank Topeka in accordance
with the achievement of its long-term strategic objectives and mission;



  1.1.2   Promote key employee loyalty and dedication to FHLBank Topeka and its
strategic objectives by rewarding performance that facilitates the growth and
financial stability and success of FHLBank Topeka;



  1.1.3   Increase FHLBank Topeka’s capacity to attract, retain and motivate key
employees by enhancing its ability to offer competitive total compensation to
key employees who are also vital to FHLBank Topeka’s future success.

Payments awarded under this plan, when combined with base salary, Short Term
Incentive Plan (STIP) awards, and other benefits are designed to provide
competitive total compensation to key employees for achieving FHLBank Topeka’s
desired strategic objectives. Total compensation is targeted to be at the 50th
percentile relative to similar key employee positions at other FHLBanks. If
total targeted compensation is above the 50th percentile, then the Compensation
Committee may recommend a corresponding decrease in the STIP targeted award
during that corresponding period.



  1.2   The Plan is a cash-based long-term incentive plan that establishes
individual Base Award Opportunities related to achievement of FHLBank Topeka
performance hurdles relative to the other FHLBanks and individual performance
over a three-year Performance Period.



  1.3   The Base Award Opportunity, Performance Measures, Final Value of
Incentive, Participants, and other terms are set forth in Appendix A.



2.0   Definitions



  2.1   When used in this Long-Term Incentive Plan, the following words and
phrases shall have the following meaning:



  2.1.1   Base Award Opportunity means the award that may be earned during a
Performance Period for achieving target performance levels under each
Performance Measure;



  2.1.2   Board means FHLBank Topeka’s Board of Directors;



  2.1.3   Compensation Committee means the Compensation Committee of the Board;



  2.1.4   Extraordinary Occurrences means those events that, in the opinion and
discretion of the Compensation Committee, are outside the significant influence
of the Participants or FHLBank Topeka and are likely to have a significant
unanticipated effect, whether positive or negative, on FHLBank Topeka’s
operating and/or financial results;



  2.1.5   FHFA means Federal Housing Finance Agency or any successor;



  2.1.6   FHLBank Topeka means Federal Home Loan Bank of Topeka;



  2.1.7   Final Award means the amount ultimately paid to a Participant under
the Plan for a Performance Period;



  2.1.8   Participant means a person who is eligible to take part in the Plan
for a designated Performance Period as set forth in Appendix A;



  2.1.9   Performance Measure means each performance factor that is taken into
consideration under the Plan in determining the value of the Final Award;



  2.1.10   Performance Period means a three-year period over which FHLBank
Topeka’s performance is measured, with the current period to be as set forth at
Appendix A;



  2.1.11   Plan means the Federal Home Loan Bank of Topeka Long-Term Incentive
Plan;



  2.1.12   Plan Award means an amount that is provisionally determined at the
end of the Performance Period subject to adjustment as provided in Section 6.4;



3.0   Eligibility



  3.1   Individual employees eligible for participation for a Performance Period
will be recommended by the President/CEO to the Compensation Committee for
approval. In the case of the President/CEO, the Compensation Committee has sole
authority to approve the President/CEO’s eligibility during that applicable
Performance Period.



  3.2   Eligibility shall be limited to a select group of management or other
highly-compensated employees (i.e., key employees), but normally will be further
limited to the President/CEO and senior officers who are recommended as a
Participant by the President/CEO.



  3.3   There will be three levels of participation:



      Level I: President & CEO



      Level II: FHLBank Topeka employees as recommended by the President/CEO and
determined by the Compensation Committee



      Level III: Other FHLBank Topeka employees as recommended by the
President/CEO and determined by the Compensation Committee



  3.4   The list of eligible Participants for each Performance Period is set
forth in Appendix A.



  3.5   An employee who is otherwise eligible under this Plan as set forth above
remains otherwise subject to and shall cease to remain a Participant within the
Plan for violation of either or both of the following requirements:



  a)   Non-disclosure. In and as a result of the Participant’s employment with
FHLBank Topeka, Participant is or will be making use of, acquiring knowledge of
and/or adding to confidential or proprietary information relating to FHLBank
Topeka and its affiliates, including, without limitation, FHLBank Topeka’s
systems, procedures, policies, manuals, trade secrets, business plans, financial
data, strategies, methods of conducting business, processes, procedures,
standards, know-how, manuals, techniques, technology, confidential reports and
all other information, knowledge, or data of any kind or nature relating to the
products, services, or business of FHLBank Topeka or any subsidiary, parent or
other affiliate of FHLBank Topeka (collectively, “Confidential Information”). As
a material inducement to FHLBank Topeka to allow Participant to be eligible
under the Plan, Participant shall not, at any time during or following the term
of his employment with FHLBank Topeka, directly or indirectly, except in
furtherance of FHLBank Topeka business and in accordance with FHLBank Topeka
policies, use, disseminate, divulge or disclose, for any purpose whatsoever, any
Confidential Information.



  b)   Non-solicitation. In acknowledgement and recognition of the highly
competitive and unique nature of FHLBank Topeka’s business, Participant shall
not, during his continued employment and for the one-year period following
termination of such relationship, directly or indirectly, either by himself or
through others, as an individual, partner, employee, agent, officer, stockholder
or otherwise:



  a.   solicit, divert, take away or attempt to take away the business of the
FHLBank Topeka’s present or past customers that otherwise exist at the time of
termination, or such customers of any affiliated or related companies;



  b.   solicit, hire, employ or endeavor to employ any of FHLBank Topeka’s
employees, or independent contractors.



  c)   Remedies. By virtue of his signing of the Participation Agreement set
forth at Appendix B, Participant acknowledges the terms and conditions of that
Agreement, as well as that FHLBank Topeka will suffer irreparable damage and
injury and will not have an adequate remedy at law in the event of any actual,
threatened or attempted breach by the Participant of any provision of the Plan
or the specific provisions of subparagraph a or b above. Accordingly, in the
event of a threatened, attempted or actual breach by Participant of any
provision of the Plan, or subparagraph a or b, in addition to all other remedies
to which FHLBank Topeka is entitled at law, in equity or otherwise, FHLBank
Topeka may be entitled to a temporary restraining order and a permanent
injunction or a decree of specific performance of any provision of subparagraph
a or b. The foregoing remedies will not be deemed to be the exclusive rights or
remedies of FHLBank Topeka for any breach of or noncompliance with the terms of
this Plan, or the Participation Agreement signed by the Participant but will be
in addition to all other rights and remedies available to FHLBank Topeka at law,
in equity or otherwise.



4.0   Base Award Opportunity



  4.1   For each Performance Period, FHLBank Topeka will present a Base Award
Opportunity to Participants. The Base Award Opportunity is equal to a percentage
of each Participant’s annual base salary at the beginning of the Performance
Period as described in Appendix A. Certain key employees have a greater and more
direct impact than others on the annual success of FHLBank Topeka; therefore,
these differences are recognized by varying Base Award Opportunities for each
Participant by level of participation.



  4.2   For each Performance Period, the President/CEO may recommend to the
Compensation Committee that a discretionary award opportunity (the President’s
Award) be made to a Level II or Level III Participant indicated in Appendix A
for extraordinary performance and/or other criteria and considerations as
determined by the Compensation Committee.



5.0   Performance Measures

5.1 Three achievement levels will be defined for each Performance Measure:

      Threshold:  
The minimum achievement level acceptable for the Performance
Measure.
Target:  
The expected achievement level for the Performance Measure.
Maximum:  
The achievement level for the Performance Measure that
substantially exceeds the Target level of achievement.



  5.2   Performance between Threshold – Target, and Target – Maximum shall be
calculated by linear interpolation of the achievement point in the applicable
performance range, as determined by the Compensation Committee.



  5.3   Performance Measures for a Performance Period will be established by the
Compensation Committee.



6.0   Final Award Determination



  6.1   Except as provided in Section 6.3, Plan Awards are based on the
achievement of Bankwide performance goals and Participants achieving
satisfactory levels of individual performance; provided, however, if FHLBank
Topeka fails to achieve performance at or above the Performance Measure(s) set
forth in Section 5, Plan Awards may be reduced or eliminated for that
Performance Period.



  6.2   A Participant’s Plan Award for a Performance Period equals the Base
Award Opportunity plus any discretionary awards that may be granted under the
President’s Award as set forth in Section 4.2.



  6.3   Final Awards for a Performance Period are determined by the Compensation
Committee promptly after the Performance Period based upon the ?Compensation
Committee’s analysis of all applicable standards set forth herein and/or
consideration of performance that is not captured in the Performance Measures.
The Compensation Committee may also consider Extraordinary Occurrences when
assessing performance results and determining Final Awards and may adjust the
Performance Measures to ensure that the purpose of the Plan is served.



  6.4   The above notwithstanding, the Compensation Committee may in its
discretion reduce or eliminate a Final Award under any of the following
circumstances:



  6.4.1   FHLBank Topeka receives a cumulative “3” or “4” rating in its FHFA
examination in any single year in any single Performance Period.



  6.4.2   The Board finds a serious, material safety-soundness problem, or a
serious, material risk-management deficiency exists at FHLBank Topeka, or if:
(i) operational errors or omissions result in material revisions to the
financial results, information submitted to the FHFA, or to data used to
determine incentive payouts; (ii) submission of material information to the SEC,
Office of Finance, and/or FHFA is significantly past due, or (iii) FHLBank
Topeka fails to make sufficient progress, as determined by the Board, in the
timely remediation of significant examination, monitoring or other supervisory
findings.



  6.4.3   During the most recent examination of FHLBank Topeka by the FHFA, the
FHFA identified an unsafe or unsound practice or condition that is material to
the financial operation of FHLBank Topeka within the Participant’s area(s) of
responsibility and such unsafe or unsound practice or condition is not
subsequently resolved in favor of FHLBank Topeka by the last day of the
Performance Period, then all of a Participant’s Final Award may be forfeited.



  6.4.4   Specific to each Participant only, such Participant does not achieve
satisfactory individual achievement levels during the Performance Period. For
purposes of the Plan, the determination of whether performance is deemed
“satisfactory” is in the sole discretion of the Compensation Committee.



  6.5   The Final Award shall be reduced by 1/3 for each year during the
Performance Period in which FHLBank Topeka has negative net income, as defined
and in accordance with GAAP accounting standards.



7.0   Distribution of Final Awards



  7.1   All Final Awards will be paid out in cash and will be subject to
appropriate payroll tax withholdings.



  7.2   No Final Award received by a Participant shall be considered as
compensation for purposes of determining benefits under any employee benefit
plan of FHLBank Topeka, except as otherwise determined by FHLBank Topeka.



  7.3   Final Awards will be made as soon as practical following the end of the
Performance Period, but no later than (i) 2 1/2 months following the end of the
applicable Performance Period, or (ii) as soon as practicable after a
determination by the director of the FHFA that the director will not act upon
his authority to prohibit compensation that is not reasonable and comparable to
compensation paid to executives at other financial institutions.



8.0   Plan Communication



  8.1   The Compensation Committee, or its designee(s) shall communicate with
Participant(s) regarding the Plan in accordance with the following schedule:

      First quarter of the Performance Period:  
Communicate Performance Measures and
identify Plan Participants for the
next Performance Period.
First quarter of the Performance Period:  
Communicate Performance Measures and
specific hurdles for the Performance
Period.
Annually:  
Interim assessments of progress
toward achieving Performance
Measures.
End of Performance Period:  
Final assessment of FHLBank Topeka
and individual performance.



9.0   Administrative Control



  9.1   Oversight of the Plan’s operation will be provided by the Compensation
Committee. Administration of the Plan shall be provided by the Compensation
Committee, with delegated authority to FHLBank Topeka’s President/CEO, Human
Resources and Administration Department, or other employees as applicable.



  9.2   The Compensation Committee, in consultation with the President/CEO, has
full discretion and authority and is otherwise responsible for interpreting and
applying the terms of the Plan. These interpretations and applications shall be
final and binding.



10.0   Miscellaneous Conditions



  10.1   Except as provided in Section 10.3, Participants must be employed by
FHLBank Topeka on the date of payment for the Performance Period, and otherwise
not in violation of Section 3.5, to receive a Final Award.



  10.2   Employees of FHLBank Topeka who are hired, transferred, or promoted
during the first six months of the Performance Period may be recommended for:
(i) participation in the Plan or (ii) participation in the Plan at a level other
than the one originally designated, in accordance with Section 3.1, and receive
a prorated Base Award Opportunity calculated as a percentage of the employee’s
new base salary at the time of the promotion.



  10.3   Notwithstanding the provisions of Section 10.1, if a Participant incurs
a Termination of Service (i) due to death, (ii) due to Disability, (iii) due to
Retirement, (iv) by the Participant for Good Reason or (v) by FHLBank Topeka
without Cause during the Performance Period any portion of his or her Plan Award
eligible to become earned in the Performance Periods in which the termination
occurs will, to the extent the Performance Measures for such Performance Periods
are satisfied, be treated as earned and payable to the Participant or his or her
beneficiary (as designated under a completed Beneficiary Designation) in a pro
rata manner equivalent to the period of time during the Performance Periods that
the Participant participated in the Plan.



  a)   For purposes of the Plan and this section, Disability means, as a result
of the Participant’s incapacity due to physical or mental illness, the
Participant has been absent from his or her duties with FHLBank Topeka for an
aggregate of 12 out of 15 consecutive months and, within 30 days after a written
notice of termination is thereafter given by FHLBank Topeka to the Participant,
the Participant does not return to the full-time performance of the
Participant’s duties.



  b)   Retirement means the planned and voluntary termination of the
Participant’s employment on or after the Participant has attained age 62 with
five years of employment.



  c)   For purposes of the Plan, “Good Reason” will mean a Termination of
Service by the Participant under any of the following circumstances:



  a.   During the period: (A) beginning with the earliest to occur of the
following three dates, as applicable: (I) 12 months prior to the execution of a
definitive agreement regarding a Reorganization of FHLBank Topeka or (II) if a
Reorganization has been mandated by federal statute, rule, regulation or
directive, 12 months prior to the effective date of such Reorganization or
(III) 12 months prior to the adoption of a plan or proposal for the liquidation
or dissolution of FHLBank Topeka, and (B) ending on the effective date of such
Reorganization.



  i.   a material change in the Participant’s status, position, job title or
principal duties and responsibilities as a key employee of FHLBank Topeka which
does not represent a promotion from the Participant’s status and position as in
effect as of the date hereof (hereinafter, Position), or



  ii.   the assignment to the Participant of any duties or responsibilities (or
removal of any duties or responsibilities), which assignment or removal is
materially inconsistent with such Position, or



  iii.   any removal of the Participant from such Position (including, without
limitation, all demotions and harassing assignments), except in connection with
the termination of the Participant’s employment for Cause or Disability, or as a
result of the Participant’s death;



  b.   any material breach by FHLBank Topeka of any provisions of this Plan or
any other agreement with the Participant; or



  c.   any failure by FHLBank Topeka or its successors and assigns to obtain the
assumption of this Plan by any successor or assign of FHLBank Topeka.



  d)   For purposes of the Plan, “Cause” means (1) continued failure of the
Participant to perform his or her duties with FHLBank Topeka (other than any
such failure resulting from Disability), after a demand for performance by the
Board; (2) personal dishonesty, incompetence, willful misconduct, breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, or willful violation of any law, rule or regulation (other than routine
traffic violations or similar offenses); or (3) removal of the Participant for
cause by the FHFA pursuant to 12 U.S.C. 4636a or by any successor agency to the
FHFA pursuant to a similar statute.



  10.4   The designation of an employee as a Participant in the Plan does not
guarantee employment. Nothing in this Plan will confer on any employee the right
to be retained in the service of FHLBank Topeka nor limit the right of FHLBank
Topeka to terminate or otherwise deal with any employee.



  10.5   The Board has the right to revise, modify, or terminate the Plan in
whole or in part at any time or for any reason without the consent of any
Participant.



  10.6   No benefit or interest available under the Plan will be subject in any
manner to anticipation or alienation and no Participant has any direct or
indirect right to sell, transfer, assign, pledge, attach, garnish or otherwise
encumber any anticipated Plan Award and any effort(s) to do so shall be void and
unenforceable, and FHLBank Topeka shall not be liable in any manner for or
subject to the debts, contracts, liabilities, engagements or torts of any person
who might anticipate a Plan Award under this Plan.



  10.7   This Plan shall at all times be entirely unfunded and no provision
shall at any time be made with respect to segregating assets of FHLBank Topeka
for payment of any Plan Award under this program.



  10.8   Except to the extent superseded by laws of the United States, the laws
of the State of Kansas will be controlling in all matters relating to the Plan
without regard to the choice of law principles therein. The Plan and all Award
Agreements are intended to comply, and will be construed by FHLBank Topeka in a
manner which they are exempt from or comply with the applicable provisions of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”). To
the extent there is any conflict between a provision of the Plan and a provision
of Code Section 409A, the applicable provision of Code Section 409A will
control.



  10.9   The headings and subheadings in the Plan have been inserted for
convenience of reference only and will not affect the construction of the Plan
provisions. In any necessary construction, the masculine will include the
feminine and the singular the plural, and vice versa.



  10.10   This Plan may be executed in any number of counterparts, each one
constituting but one and the same instrument, and may be sufficiently evidenced
by any one counterpart.



  10.11   The individual members of the Board and Compensation Committee will,
in accordance with FHLBank Topeka’s By-laws and other Board governance, be
indemnified and held harmless by FHLBank Topeka with respect to any alleged
breach of responsibilities performed or to be performed hereunder. In addition,
notwithstanding any other provision of the Plan, neither FHLBank Topeka nor any
individual acting as an employee or agent of FHLBank Topeka will be liable to a
Participant for any claim, loss, liability or expense incurred in connection
with the Plan, except when the same has been affirmatively determined by a court
order or by the affirmative and binding determination of an arbitrator, to be
due to the gross negligence or willful misconduct of that person.



  10.12   If any person entitled to receive a distribution under the Plan is
physically or mentally incapable of personally receiving and giving a valid
receipt for any payment due (unless a prior claim for the distribution has been
made by a duly qualified guardian or other legal representative), then, unless
and until a claim for the distribution has been made by a duly appointed
guardian or other legal representative of the person, the Compensation Committee
may provide for the distribution to be made to any other individual or
institution then contributing toward or providing for the care and maintenance
of the person. Any payment made for the benefit of the person under this
Section will be a payment for the account of such person and a complete
discharge of any liability of FHLBank Topeka and the Plan.



  10.13   Evidence required of anyone under the Plan may be by certificate,
affidavit, document or other information which the person relying on the
evidence considers pertinent and reliable, and signed, made or presented by the
proper party or parties.



  10.14   Any action required of or permitted by FHLBank Topeka under the Plan
will be made by the Compensation Committee through delegated authority of the
Board, or its designated authorities or individual designee(s).



  10.15   In the event any provisions of the Plan are held to be illegal or
invalid for any reason, the illegality or invalidity will not affect the
remaining parts of the Plan, and the Plan will be construed and endorsed as if
the illegal or invalid provisions had never been contained in the Plan.



  10.16   A Participant, or any other person entitled to benefits under the
Plan, must furnish the Compensation Committee with any and all documents,
evidence, data or other information the Committee considers necessary or
desirable for the purpose of administering the Plan. Benefit payments under the
Plan are conditioned on a Participant (or other person who is entitled to
benefits) furnishing full, true and complete data, evidence or other information
to the Compensation Committee, and on the prompt execution of any document
reasonably related to the administration of the Plan requested by the
Compensation Committee.



  10.17   The Plan will be binding upon and inure to the benefit of FHLBank
Topeka and its successors and assigns, and the successors, assigns, designees
and estates of a Participant. The Plan will also be binding upon and inure to
the benefit of any successor organization succeeding to substantially all of the
assets and business of FHLBank Topeka, but nothing in the Plan will preclude
FHLBank Topeka from merging or consolidating into or with, or transferring all
or substantially all of its assets to, another organization which assumes the
Plan and all obligations of FHLBank Topeka hereunder. FHLBank Topeka agrees that
it will make appropriate provision for the preservation of a Participant’s
rights under the Plan in any agreement or plan which it may enter into to effect
any merger, consolidation, reorganization or transfer of assets. Upon such a
merger, consolidation, reorganization, or transfer of assets and assumption of
Plan obligations of FHLBank Topeka, the term “FHLBank Topeka” will refer to such
other organization and the Plan will continue in full force and effect.

2





Appendix A
2012-2014 Performance Period

Performance Period
The Performance Period described in this Appendix shall be January 1, 2012
through December 31, 2014.

Eligibility
The following individuals are eligible to participate in the 2012-2014
Performance Period.

              Base Award Opportunity     Percentage
Level I:
 

Andrew J. Jetter, President & CEO
    40 %
Level II:
    32.5 %
David S. Fisher, SEVP & Chief Operating Officer
 

Level III:
    25 %
Mark E. Yardley, EVP & Chief Risk Officer
 

Patrick C. Doran, SVP & General Counsel
 

Sonia Betsworth, SVP& Director of Credit
 

Dan Hess, SVP & Director of Member Products
 

Wil Osborn, SVP & Chief Financial Officer
 

Denise Cauthon, SVP & Chief Accounting Officer
 

Terry Wise, FVP & Director of Strategic Planning and Development
 


3

Appendix A

Performance Measures
In calculating Base Award amounts, performance shall be measured by evaluating
the following:

                                      Minimum   Threshold   Target   Maximum
 
                          2/12 or 1/12 vs
Total Return(1)
  >8/12 vs FHLBanks   8/12 vs FHLBanks   5/12 vs FHLBanks   FHLBanks
 
                               
Applicable Salary
                               
Performance Measure Percentage
    0 %     75 %     100 %     125 %
Weighting
    0.375       0.375       0.375       0.375  
Dollar Value (Salary x Performance Measure Percentage x Weight)
  $       $       $       $    
 
                          2/12 or 1/12
Expense Growth(2)
  >9/12 vs FHLBanks   9/12 vs FHLBanks   6/12 vs FHLBanks   vs FHLBanks
 
                               
Applicable Salary
                               
Performance Measure Percentage
    0 %     75 %     100 %     125 %
Weighting
    0.25       0.25       0.25       0.25  
Dollar Value (Salary x Performance Measure Percentage x Weight)
  $       $       $       $    
Market Value of Equity (MVE) / Total Regulatory Capital Stock
                          2/12 or 1/12
(TRCS)(3)
  >9/12 vs FHLBanks   9/12 vs FHLBanks   6/12 vs FHLBanks   vs FHLBanks
 
                               
Applicable Salary
                               
Performance Measure Percentage
    0 %     75 %     100 %     125 %
Weighting
    0.375       0.375       0.375       0.375  
Dollar Value (Salary x Performance Measure Percentage x Weight)
  $       $       $       $    
Total Value (Dollar Value for Total Return + Dollar Value for Expense Growth +
Dollar Value for MVE/TRCS)
  $       $       $       $    
Base Award Opportunity Percentage Level I (40%) Level II (32.5%) Level III (25%)
    %       %       %       %  
Total Base Award (Total Value x Base Award Opportunity Percentage)
  $       $       $       $    

4

Footnotes:
1) Total Return. Total Return equals the Total Dividends, plus the Change in
Retained Earnings, divided by the Average Capital. For FHLBank Topeka: Total
Dividends is defined as the sum of the actual dividends paid on required Class A
Common Stock and all Class B Common Stock during the three-year Performance
Period; Change in Retained Earnings is defined as the change in retained
earnings from 12/31/11 to 12/31/14; and Average Capital is defined as the
average daily ending balance of required Class A Common Stock and all Class B
Common Stock for dates starting with 01/01/12 and ending 12/31/14. For the other
FHLBanks, unless determined otherwise by the Compensation Committee: Total
Dividends is defined as all dividends paid on all capital stock during the
three-year period; Change in Retained Earnings is defined as the change in
retained earnings from 12/31/11 to 12/31/14; and Average Capital is defined as
the average daily ending balance of all capital stock outstanding for dates
starting with 01/01/12 and ending 12/31/14. For performance comparison purposes,
FHLBank Topeka will be ranked against the other FHLBanks, with the highest total
return being the best performance, and ranking 1st out of the 12 FHLBanks.

2) Expense Growth. Expense growth is the dollar amount of the change in
operating expenses (including salaries and benefits, costs of quarters and other
operating expenses) at FHLBank Topeka from calendar year 2011 to calendar year
2014. For performance comparison purposes, FHLBank Topeka will be ranked against
the other FHLBanks, with the lowest increase (or greatest decrease) being the
best performance, and a 1st out of the 12 FHLBanks being the highest ranking.

3) MVE/TRCS. Using amounts reported on the Trendbook Analysis from the FHFA Call
Report System (CRS), MVE/TRCS is calculated by dividing base case MVE by TRCS
(TRCS calculated as Total Regulatory Capital minus Retained Earnings) calculated
at the end of the Performance Period. For performance comparison purposes,
FHLBank Topeka will be ranked against the other FHLBanks, with the highest
MVE/TRCS being the best performance, and ranking 1st out of the 12 FHLBanks.

5

Appendix A

Final Award Calculation:

The value of the Final Award at the end of the Performance Period shall be
determined as follows:



  1.   After the Performance Period ends, determine actual FHLBank Topeka
performance under the Performance Measure criteria (i.e., Minimum, Threshold,
Target or Maximum) set forth above.



  2.   Multiply the performance measure percentage achieved in step 1 for each
performance measure by its respective weighting.



  3.   Multiply the product from step 2 by the Participant’s Base Salary to
equal initial Dollar Value of award for each performance measure.



  4.   Add the respective Dollar Value for each performance measure to determine
Total Value amount.



  5.   Determine the applicable Base Award Opportunity Percentage, based on
applicable eligibility Level (i.e., Level I, II or III, but not Level IV).



  6.   Multiply Total Value by Base Award Opportunity Percentage to determine
Base Award amount.



  7.   Add President’s Award, if applicable, to determine Final Award amount.



  8.   Ensure that all conditions for receipt of a Final Award described in the
Plan have been met in accordance with Section 6.4.

6





Appendix B

Participation Agreement

     
Participant:
  Social Security No.:
Address:
  Date of Birth:

1. Agreement to Participate. The Participant (identified above and sometimes
hereinafter referred to as “I”) hereby agrees to become a Participant in the
Federal Home Loan Bank of Topeka Long-Term Incentive Plan (the “Plan”).

2. Acknowledgements: I hereby acknowledge the following: (1) I have received and
reviewed a copy of the Plan; (2) all benefits under this Plan remain subject to
the claims of the general creditors of Federal Home Loan Bank of Topeka
(“FHLBank Topeka”), and in the event of the bankruptcy, insolvency, or any
similar situation involving FHLBank Topeka, I acknowledge that I would have the
rights of a general unsecured creditor with respect to the benefits under this
Plan; (3) that any right to benefits hereunder are subject to the specific terms
and conditions of the Plan, including any specific Performance Measures set
forth therein; (4) no benefits will be paid under this Plan if I am terminated
for “Cause” as set forth in the Plan; (5) no benefits will be paid under this
Plan or other remedies may be available to FHLBank Topeka if I violate or fail
to fulfill the non-disclosure or non-solicitation provisions set forth under
Section 3.5 in this Plan, if applicable; (6) the benefits of this Plan may be
subject to FICA taxes before such amounts are actually paid to me; and (7) all
amounts received under this Plan shall be taxable to me as ordinary income.

IN WITNESS WHEREOF, I have executed this Participation Agreement as of the date
set forth below.

     
Date:
 

 
  (Signature of Participant)

Received and acknowledged this        day of       , 20        .

 
FEDERAL HOME LOAN BANK OF TOPEKA
By:
Print Name:
Print Title:
“FHLBank Topeka”

7

BENEFICIARY DESIGNATION

CAREFULLY READ THE INSTRUCTIONS FOUND AT THE END
OF THIS FORM BEFORE PROCEEDING.

     
Participant:
  Social Security No.:
Address:
  Date of Birth:

The Participant hereby designates the following individual(s) or entity(ies) as
his or her beneficiary(ies) pursuant to the terms of the Long-Term Incentive
Plan of Federal Home Loan Bank of Topeka (“FHLBank Topeka”) [Insert Name, Social
Security Number, Relationship, Date of Birth and Address of Individuals and/or
fully identify any trust beneficiary by the Name of the Trust, Date of Execution
of the Trust, the Trustee’s Name, the address of the trust, and the employer
identification number of the trust]:

     
Primary Beneficiary(ies)
  SSN/Tax I.D.
Contingent Beneficiary(ies)
 


The Participant hereby reserves the right to change this Beneficiary
Designation, and any such change shall be effective when the Participant has
executed a new or amended Beneficiary Designation form, and the receipt of such
form has been acknowledged by FHLBank Topeka, all in such manner as specified by
FHLBank Topeka from time to time, or on a future date specified by any such new
or amended Beneficiary Designation form.

IN WITNESS WHEREAS, the Participant has executed this Beneficiary Designation on
the date designated below.

     
Date:
 

 
  Signature of Participant
Received:
 


FEDERAL HOME LOAN BANK OF TOPEKA
Date:
By:
Print Name:
Print Title:

8

INSTRUCTIONS FOR COMPLETION OF
BENEFICIARY DESIGNATION FORM

As a participant in the Federal Home Loan Bank of Topeka Long-Term Incentive
Plan (the “Plan”), you may be entitled to have certain benefits paid to a
designated beneficiary under the Plan in the event of your death. We recommend
that you consult your attorney concerning the completion of this form to assure
that the desired federal tax consequences are achieved.

The originally-signed copy of this form must be mailed or delivered to FHLBank
Topeka at the following address: Federal Home Loan Bank of Topeka, One Security
Benefit Pl., Suite 100, P.O. Box 176, Topeka KS 66601-0176, and to the attention
of Mr. Kurt Burger. You should also make and keep one copy of the form, and it
should be kept with your other important documents.

If no Primary Beneficiary is alive when the payment becomes due, the benefits
will be paid in equal shares to those of the Contingent Beneficiaries who are
alive when the payment becomes due.

If you fail to designate a beneficiary, or if no designated beneficiaries are
alive when the payment becomes due, or if insufficient information is available
to reasonably determine your intent, the death benefits under the Plan will be
paid to your estate.

THIS BENEFICIARY DESIGNATION DOES NOT ALTER OR MODIFY THE PROVISIONS OF THE
PLAN. IN THE EVENT THAT THIS BENEFICIARY DESIGNATION FORM INADVERTENTLY
CONFLICTS WITH THE PROVISIONS OF THE PLAN, THE PROVISIONS OF THE PLAN SHALL
CONTROL.

9